NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10384

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00204-SI-1

 v.
                                                MEMORANDUM*
OLVIN DIDIER CENTENO-GAMEZ,
AKA Olbin Santano,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                           Submitted October 22, 2019**
                             San Francisco, California

Before: WALLACE and MURGUIA, Circuit Judges, and LASNIK,*** District
Judge.

      Olvin Didier Centeno-Gamez (“Centeno-Gamez”) appeals from the eighty-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
four-month sentence imposed following his guilty-plea conviction to three counts

of possession with intent to distribute a controlled substance within one-thousand

feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 860(a), and

one count of illegal reentry following removal, in violation of 8 U.S.C. §§ 1326(a)

and (b)(2). We affirm.

      Centeno-Gamez’s sole argument on appeal is that the district judge erred by

imposing a four-point enhancement under U.S.S.G. § 2L1.2(b)(2)(D), which

applies if a defendant sustains a qualified criminal conviction before he or she is

ordered deported or removed from the United States for the first time. But it is

clear from the record that the district judge determined that Centeno-Gamez was a

career offender because he had at least two prior felony convictions for controlled

substance offenses. Accordingly, he was sentenced as a career offender pursuant

to U.S.S.G. § 4B1.1(b)(2), which superseded any other calculations, including the

enhancement Centeno-Gamez is challenging on appeal. U.S.S.G. § 4B1.1(b) (“[I]f

the offense level for a career offender from the table in this subsection is greater

than the offense level otherwise applicable, the offense level from the table in this

subsection shall apply.” (emphasis added)).

      The district judge properly determined the guidelines range under U.S.S.G. §

4B1.1(b), the career offender provision, because Centeno-Gamez had at least two

prior felony convictions for controlled substance offenses. At the sentencing


                                           2
hearing, the district judge held that she was not “granting any of [Centeno-

Gamez’s] objections on the guidelines or the calculations.” This necessarily

included denying Centeno-Gamez’s objection in his sentencing memorandum that

the career offender enhancement should not apply. While indicating Centeno-

Gamez was not the “traditional” career offender, the district judge acknowledged

that Centeno-Gamez was “plugged in to some kind of enterprise that has access to

these drugs.” From the career offender guideline range, the district court agreed to

vary the sentence downward for “the reasons that the probation officer cited.”

      The district judge did not err in sentencing Centeno-Gamez as a career

offender pursuant to U.S.S.G. § 4B1.1(b)(2).

      AFFIRMED.




                                         3